
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


FOREST OIL CORPORATION
AMENDED AND RESTATED SALARY DEFERRAL
COMPENSATION PLAN

        1.    Purpose.    

        The purpose of this amended and restated Plan is to provide the terms of
an unfunded deferred compensation plan for a select group of management, highly
compensated employees, directors and persons who have been management, highly
compensated employees or directors of Forest Oil Corporation (the "Company") who
may elect, pursuant to the Deferral Elections, to defer certain compensation
otherwise due to them. It is intended that the Plan constitute an unfunded "top
hat plan" for purposes of the Employee Retirement Income Security Act of 1974,
as amended.

        2.    Definitions.    

        The following terms used in the Plan shall have the meanings set forth
below:

        (a)   "Affiliate" means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.

        (b)   "Beneficiary" shall mean any person, persons, trust or other
entity designated by a Participant to receive benefits, if any, under the Plan
upon such Participant's death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

        (c)   "Board" shall mean the Board of Directors of the Company.

        (d)   "Change of Control" shall mean any of the following:

        (i)    the Company is not the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

        (ii)   the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company):

        (iii)  the Company is to be dissolved and liquidated;

        (iv)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company's voting stock (based on
voting power); or

        (v)   as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
cease to constitute a majority of the Board;

provided, however, that "Change of Control" shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

        (e)   "Claimant" shall have the meaning set forth in Section 9(a).

        (f)    "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (g)   "Committee" shall mean the Compensation Committee appointed by the
Board.

        (h)   "Company" shall mean Forest Oil Corporation and its successors.

--------------------------------------------------------------------------------

        (i)    "Deferral Account" shall mean the recordkeeping account
established and maintained by the Company in the name of a Participant as
provided in Section 4(b) for deferrals made by a Participant pursuant to a
Deferral Election.

        (j)    "Deferral Amount" shall mean the amount of unvested restricted
stock, compensatory options and/or cash compensation deferred pursuant to a
Deferral Election; provided, however, that the Deferral Amount of each
Participant on any given Deferral Election shall be reasonably expected to
result in a deferral of at least $10,000 or such other amount as the Committee
shall specify from time to time.

        (k)   "Deferral Election" shall mean an election form executed by the
Participant, in the form attached hereto as Exhibit A (as may be revised from
time to time with respect to any one or more Participants, consistent with the
Plan, by or at the direction of the Company's chief executive officer, chief
financial officer or chief legal officer), whereby the Participant (i) makes an
advance election to defer compensation such Participant would otherwise be
entitled to receive with respect to unvested restricted stock, compensatory
options and/or in cash from the Company during the following calendar year,
including an amount or percentage of compensation to be deferred, (ii) specifies
a schedule according to which the Participant will receive payout of his
deferred compensation and (iii) makes such other elections as are permitted and
provides such other information as is required under the Plan.

        (l)    "Disability" shall mean a mental or physical condition (i) that
qualifies the Participant (or would qualify the Participant, were he or she an
employee of the Company) as being disabled for purposes of any of the plans or
programs of the Company under which benefits, compensation, or awards are
contingent upon a finding of disability, or (ii) as a result of which, in the
opinion of the Committee, the Participant would be unable to perform the usual
duties performed by the Participant for the Company or its Affiliates.

        (m)  "Election Date" shall mean January 21, 2003, and for each
subsequent calendar year during which the Plan is in effect, December 31 of the
immediately preceding calendar year, or such other date designated as the
Election Date in the applicable Deferral Election.

        (n)   "Fair Market Value" shall mean, on a given date of valuation,
(i) with respect to any mutual fund, the closing net asset value as reported in
The Wall Street Journal with respect to the date of valuation and (ii) with
respect to a security traded on a national securities exchange or the NASDAQ
National Market, the closing price on the date of valuation as reported in The
Wall Street Journal.

        (o)   "Hypothetical Investments" shall have the meaning set forth in
Section 4(c).

        (p)   "Manager" shall have the meaning set forth in Section 4(c).

        (q)   "Observer" shall have the meaning set forth in Section 3(a).

        (r)   "Officers" shall have the meaning set forth in Section 8(b)(ii).

        (s)   "Participant" shall mean a present or former employee or director
of the Company designated on Exhibit B who is participating in this Plan and any
other present or former employee or director designated from time to time by the
Committee.

        (t)    "Pay Day" shall mean, for each Participant, the day on which the
Company is required, by the terms of the applicable Deferral Election form or
any other agreement between the Participant and the Company, to make a payment
of cash or other compensation, which such Participant defers under this Plan.

        (u)   "Plan" shall mean this Forest Oil Corporation Amended and Restated
Salary Deferral Compensation Plan.

2

--------------------------------------------------------------------------------




        (v)   "Plan Effective Date" shall mean January 1, 2003.

        (w)  "Released Party" shall have the meaning set forth in
Section 8(b)(iii).

        (x)   "Trust" shall mean any trust or trusts established or designated
by the Company pursuant to Section 5(a) to hold assets in connection with the
Plan.

        (y)   "Trustee" shall have the meaning set forth in Section 5(a).

        3.    Authority and Administration of the Committee.    

        (a)   Authorization of Committee and Appointment of Observer.

        (i)    The Committee shall be authorized by the Board to administer the
Plan.

        (ii)   The Participants may, by a vote of the majority of the
Participants, appoint a representative from among them (the "Observer") to
observe all Committee meetings at which the Committee will consider any material
action or material change to the Plan or the Trust.

        (b)   Committee Meetings. The Committee shall give thirty (30) days'
written notice to the Observer prior to each Committee meeting (the "Notice") if
such meeting considers any material action or material change to the Plan or
Trust, which Notice may be waived in writing at any time by the Observer. The
Committee shall take all reasonable steps to schedule such a Committee meeting
at a time when the Observer can attend. If the Observer is unable to attend the
meeting, he or she may appoint a substitute to attend. The Committee need not
give Notice of a Committee meeting which does not consider material actions or
material changes to the Plan or Trust.

        (c)   Resignation and Removal.

        (i)    The Board shall provide the terms upon which members of the
Committee serve on the Committee.

        (ii)   An Observer shall be deemed to have resigned if he or she is no
longer a Participant in the Plan, which deemed resignation shall be effective as
of the date of termination of participation in the Plan.

        (iii)  A majority of the Participants may remove an Observer, by giving
thirty (30) days' written notice to the Observer.

        (d)   Committee Voting. Except as otherwise provided by the Board, in
all matters pertaining to the administration of the Plan, the concurrence and
joinder of a majority of the Committee members shall be required at any time at
which more than two (2) are acting, but if only two (2) are acting the joinder
of both of them shall be required. The Observer shall have no vote.

        (e)   Committee Administration. The Committee shall administer the Plan
in accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to reasonably construe and
interpret the Plan, to define the terms used herein, to prescribe, amend and
rescind rules and regulations, agreements, forms, and notices relating to the
administration of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The senior human resources
employee of the Company is initially appointed, on behalf of the Committee, to
carry out purely administrative duties related to the Plan and to receive
notices relating to the Plan, and is hereby authorized to delegate such duties
as he or she sees fit. The Committee may appoint additional agents and delegate
thereto powers and duties under the Plan. All references to the Committee in
Section 8(b) hereof shall be deemed to include any person acting on behalf of
the Committee pursuant to this Section 3(e).

3

--------------------------------------------------------------------------------




        (f)    Participant Challenge of Committee Action. There is no
presumption that the Committee's actions or interpretations with regard to the
Plan are correct. Participants may, if approved by a vote of the majority of the
Participants, challenge the Committee's actions and interpretations through
litigation or arbitration. The Company shall pay the costs and fees of any
litigation or arbitration concerning the Plan if the Participants are
successful. Additionally, the court or arbitrator may award costs and fees to
the Participants if the court or arbitrator finds the Participants' claim or
action reasonable. Notwithstanding the foregoing, no such costs or fees of any
Participant shall be paid by the Company to the extent that the litigation or
arbitration is connected with matters or issues which the Participants
specifically waive under this Plan.

        4.    Deferral Elections and Deferral Accounts.    

        (a)   Deferral Elections. Each Participant may elect to defer all or a
portion of his or her compensation, under the terms provided in any Deferral
Election form provided to the Participant in accordance with the Plan, by
delivering to the Company a completed and executed Deferral Election on or
before the relevant Election Date. The Deferral Election form shall establish
for each Participant the type and amount of compensation (including unvested
restricted stock and/or compensatory options) that may be deferred pursuant to
the Plan and such determination will be reflected on the relevant Deferral
Election form. The Company shall notify each Participant in writing of any
upcoming Election Date applicable to such Participant and shall solicit his or
her Deferral Election to be delivered to the Company on or before that Election
Date.

        (b)   Establishment of Deferral Accounts. The Committee shall establish
a Deferral Account for each Deferral Election timely delivered by a Participant.
Each Deferral Account shall be maintained for the Participant solely as a
bookkeeping entry by the Company to evidence unfunded obligations of the
Company. The Participant shall be 100% vested in the Participant's Deferral
Account at all times, except to the extent otherwise specified in the applicable
Deferral Election form. The balance in a Deferral Account shall initially equal
the Deferral Amount specified in the Participant's initial Deferral Election and
shall be increased by the Deferral Amount specified in any subsequent Deferral
Election timely delivered by that Participant, in each case, less the amount of
federal, state or local tax required by law to be withheld from the Deferral
Amount.

        (c)   Hypothetical Investments and Managers. Subject to the provisions
of Section 4(e), amounts credited to a Deferral Account shall be deemed to be
invested, at the Participant's direction from time to time, in a broad array of
hypothetical investments selected from a list established by the Committee
("Hypothetical Investments"). A Participant may select Hypothetical Investments
or may select an investment manager (a "Manager") from a list established by the
Committee, and the Manager will then select Hypothetical Investments on behalf
of the Participant. Any Deferral Amount attributable to the deferral of
compensation in connection with unvested restricted stock or compensatory
options shall be deemed to be invested initially in such stock or options, as
the case may be. The Committee shall be liberal and shall include Hypothetical
Investments and Managers representing a wide variety of investment alternatives,
and may include private equity securities that, in the judgment of the Company,
(i) can be reasonably valued at least quarterly and (ii) are transferable to
accredited investors. The Committee shall consider requests from any Participant
to add to the initial list of Hypothetical Investments and Managers and shall
satisfy such requests if they are reasonably acceptable to the Committee. The
Committee may change or discontinue any Hypothetical Investment or Manager
available under the Plan in its sole discretion. The initial list of
Hypothetical Investments and Managers shall be established by the Board or the
Committee and provided to potential Participants in connection with the
solicitation of the Deferral Election. The initial list provided to a
Participant shall include as Hypothetical Investments any stock and compensatory
options the Participant is permitted to defer under the Plan.

4

--------------------------------------------------------------------------------




        (d)   Investment of Deferral Accounts. As provided in Section 4(c), each
Deferral Account shall be deemed to be invested in one or more Hypothetical
Investments as of the date of the deferral or credit, as the case may be. The
amounts of hypothetical income, appreciation and depreciation in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee. Unless otherwise determined by the
Committee, amounts credited to a Deferral Account shall be deemed invested in
Hypothetical Investments as of the date so credited.

        (e)   Allocation and Reallocation of Hypothetical Investments. A
Participant may allocate and reallocate amounts credited to his or her Deferral
Account to one or more of the Hypothetical Investments or Managers authorized
under the Plan. Subject to the rules established by the Committee, a Participant
may reallocate amounts credited to his or her Deferral Account to other
Hypothetical Investments or other Managers by filing with the Committee a
notice, in such form as may be specified by the Committee; provided that such
reallocation shall not be permitted more than once per calendar quarter without
the written consent of the Committee. The Committee may direct the Managers
accordingly; provided, however, that a Manager may reallocate amounts credited
to a Deferral Account for which it has responsibility at any time without
limitation. No Participant shall have the right, at any time, to direct a
Manager to enter into specific transactions in connection with his or her
Deferral Account; provided that this provision shall not prohibit the
Participant from communicating with the Manager regarding Hypothetical
Investments, including communication regarding preferred Hypothetical Investment
objectives. Each Manager shall have the power to acquire and dispose of such
investments as the Manager determines necessary in connection with its
portfolio. The Committee may restrict or prohibit reallocation of amounts deemed
invested in specified Hypothetical Investments or invested by specified Managers
to comply with applicable law or regulation.

        (f)    No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Hypothetical Investments are
to be used for measurement purposes only. A Participant's election of any such
Hypothetical Investments, the allocation of such Hypothetical Investments to his
or her Deferral Account, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant's Deferral Account shall not be
considered or construed in any manner as an actual investment of his or her
Deferral Account in any such Hypothetical Investments. In the event that the
Company or the Trustee, in its own discretion, decides to invest funds in any or
all of the Hypothetical Investments, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant's
Deferral Account shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust.
The Participant shall at all times remain an unsecured creditor of the Company.

        (g)   Certain Investments of the Trust. The Company may, in its own
discretion, take such actions as it deems necessary and appropriate (including,
where appropriate, establishing a separate trust pursuant to a separate trust
agreement) in connection with any investment of the Trust in stock or options
issued by the Company.

        5.    Establishment of Trust.    

        (a)   The Trust Agreement. The Company has entered into a Trust
Agreement, in the form attached hereto as Exhibit C, providing for the
establishment of a trust to be held and administered by a trustee (the
"Trustee") designated in the Trust Agreement (the "Trust"). The Trustee shall be
the agent for the Committee for purposes of (i) performing purely ministerial
functions in connection with (A) maintaining the Deferral Accounts and
(B) accepting and recording directions from a Participant as to the allocation
of amounts credited to the Participant's Deferral Account in accordance with
Sections 4(c) and 4(e) and (ii) any other duties delegated to

5

--------------------------------------------------------------------------------

the Trustee by the Committee as set forth in the Trust Agreement. The Trust
Agreement will provide that the Trustee is responsible for (i) performing all
ministerial functions as described in the foregoing sentence and (ii) annually
furnishing to the Company all information necessary to comply with any
applicable financial, tax or other reporting requirements.

        (b)   Funding the Trust. Within five (5) business days after the
relevant Pay Day, the Company shall deposit into the Trust cash or other assets,
as specified in the applicable Deferral Election, equal to the aggregate
Deferral Amount of the Participant for that Pay Day, less applicable taxes. The
Company shall determine the procedures for transferring assets in respect of
restricted stock or options deferred under the Plan. The assets of the Trust
shall remain subject to the claims of the general creditors of the Company in
the event of an insolvency of the Company.

        (c)   Taxes and Expenses of the Trust. All taxes on any gains and losses
from the investment of the assets of the Trust shall be recognized by the
Company and the taxes thereon shall be paid by the Company and shall not be
recovered from the Deferral Accounts or the Trust. The third-party
administrative and investment expenses of the Plan and the Trust, including
expenses charged by the Trustee to establish the Trust and the Trustee's annual
fee per Deferral Account, shall be paid by the Trustee from the Trust and shall
reduce each Deferral Account balance equally. Any expenses incurred with respect
to a particular Hypothetical Investment shall be charged to the Deferral Account
that is deemed invested in such Hypothetical Investment. No part of the
Company's internal expenses to administer the Plan, including overhead expenses,
shall be charged to the Trust or the Deferral Accounts.

        6.    Settlement of Deferral Accounts.    

        (a)   Payout of Deferral Accounts. The Company shall pay or direct the
Trustee to pay the net amount credited to a Deferral Account as elected by the
Participant in the Participant's Deferral Election. Except for payouts due to
the death or Disability of the Participant, no payout shall occur prior to the
first anniversary of the Plan Effective Date. A Participant may modify the
payout of his Deferral Account one or more times; provided, that such
modification is made at least twelve (12) months prior to the first scheduled
payout date of the payouts to be deferred, according to the schedule in effect
at the time of such modification. Notwithstanding anything else in this Plan,
all payouts shall occur on or prior to the eighth anniversary of the Plan
Effective Date or such later date as may be determined by the Committee.

        (b)   Payment in Cash. The Company shall settle a Participant's Deferral
Account, and discharge all of its obligations to pay deferred compensation under
the Plan with respect to such Deferral Account, by payment of cash in an amount
equal to or, at the option of the Company, in marketable securities with a Fair
Market Value equal to the net amount credited to the applicable Deferral
Account. Any such distributions to a Participant shall reduce the Company's
obligations under the Plan to such Participant. The Company's obligation under
the Plan may be satisfied by distributions from the Trust.

        (c)   Timing of Payments.

        (i)    Payments in settlement of a Deferral Account shall be made as
soon as practicable after the date or dates (including upon the occurrence of
specified events), and in such number of installments, as directed by the
Participant in the Participant's Deferral Election, unless otherwise provided in
this Section 6. The minimum annual amount for distribution of deferrals shall be
the lesser of the balance of the Deferral Account, $25,000 or such lesser amount
as may be permitted by the Committee or under the applicable Deferral Election
form. All amounts needed for a payment shall be deemed withdrawn from the
Hypothetical Investments as close in time as is practicable to the requested
payment date. If a Participant has elected to receive partial payments of the
amount in his or her Deferral Account, unpaid

6

--------------------------------------------------------------------------------

balances shall continue to be deemed to be invested in the Hypothetical
Investments that such Participant has designated pursuant to Section 4(c) or
4(e).

        (ii)   Except as provided otherwise in the applicable Deferral Election
form, in the event of a Participant's death prior to the payment of all net
amounts credited to his or her Deferral Account, such amounts shall be paid to
the Participant's designated Beneficiary in a single lump sum as soon as
practicable after the Participant's death. If a Participant fails to designate a
Beneficiary or if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant's benefits, the Participant's
designated Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant's estate. If the Committee has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to withhold such payments
until this matter is resolved to the Committee's satisfaction. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Company from all further obligations under this Plan with respect to the
Participant, and such Participant's interest in the Plan shall terminate upon
such full payment of benefits.

        (iii)  Irrespective of any elections made by a Participant, (i) subject
to Section 7(b), the net amount credited to a Participant's Deferral Account
will be paid out in a single lump sum upon a Change of Control or a termination
of the Plan and (ii) the Committee may provide, subject to the applicable
Deferral Election form, that the net amount credited to a Participant's Deferral
Account may be paid out in a single lump sum to the Participant in the event of
the Participant's Disability or termination of employment with the Company or an
Affiliate (but ignoring transfers of employment between or among the Company or
any of its Affiliates).

        (d)   Financial Emergency. Other provisions of the Plan notwithstanding,
if, upon thirty (30) days advance written notice from a Participant, the
Committee determines that the Participant has an unforeseen financial emergency
of such a substantial nature and beyond the Participant's control that payment
of amounts previously deferred under the Plan is warranted, the Committee may
direct the immediate lump sum payment to the Participant of the applicable
portion of the Participant's Deferral Account.

        (e)   Special Election for Early Distribution. Other provisions of the
Plan notwithstanding, the Participant may withdraw amounts from the
Participant's Deferral Account on ten (10) days advance written notice to the
Committee in accordance with approval procedures as the Committee, in its sole
discretion, may establish. Such withdrawn amounts shall be made in a single lump
sum, provided, that ten percent (10%) of the amount withdrawn shall be forfeited
to the Company prior to the payment to the Participant. The minimum withdrawal a
Participant may request shall equal the lesser of (i) $25,000 and (ii) the total
amount in the Participant's Deferral Account.

        (f)    Distribution in the Event of Taxation. If, for any reason, all or
any portion of a Participant's benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee in
writing for a distribution of that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit which amount shall not exceed a Participant's Deferral Account under
the Plan. If the petition is granted, the tax liability distribution shall be
made within thirty (30) days of the date when the Participant's petition is
granted.

7

--------------------------------------------------------------------------------




        (g)   Effect on Deferral Account. A Participant's Deferral Account shall
be debited to the extent of any distributions to the Participant pursuant to
this Section 6.

        7.    Amendment/Termination.    

        (a)   The Committee or the Board may, with prospective or retroactive
effect, amend, alter, suspend, discontinue, or terminate the Plan (i) if there
is a change in law or regulatory authority that reasonably would be expected to
result in an increase in the cost to the Company of at least $1,000,000 to
maintain the Plan (other than an increase resulting from taxes on any gains from
investment of the assets of the Trust), (ii) if the Internal Revenue Service
determines that any amounts deferred under the Plan are includible in the
Participant's gross income prior to being paid out to the Participant, or
(iii) if each Participant who is materially adversely affected by such action
(e.g., by the income tax consequences to such Participant by such action) with
respect to amounts previously deferred by such Participant under any previously
submitted Deferral Election provides prior written consent to such action.

        (b)   Notwithstanding any other provision to the contrary and except as
otherwise provided in the applicable Deferral Election form, (i) upon a Change
of Control, (A) the Committee or the Board may, in its sole discretion,
terminate the Plan and (B) if the Plan is not terminated, a Participant may
elect to redefer his or her benefits payable under the Plan on terms
substantially similar to the terms provided in Section 6, and (ii) the Plan
shall terminate as soon as possible following the payment of all amounts in
respect of all Deferral Accounts.

        8.    General Provisions.    

        (a)   Limits on Transfer of Awards. Other than by will, the laws of
descent and distribution, or by appointing a Beneficiary, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant (or the Participant's Beneficiary) or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant's Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

(b)Waiver, Receipt and Release.

        (i)    As between the Participant and the Company, a Participant and the
Participant's Beneficiary shall assume all risk (other than gross negligence of
the Company or the Committee, or breach by the Company of the terms of this
Plan) in connection with the Plan, Trust design, implementation or
administration, Hypothetical Investment decisions made by the Participant and
the resulting value of the Participant's Deferral Account, the selection and
actions of the Trustee or any other third party providing services to the
Company or the Trust in connection with the Plan or Trust (including their
administrative and investment expenses), including any income tax issues of the
Participant or Participant's Beneficiary relating to or arising out of his or
her participation in the Plan, and neither the Company nor the Committee shall
be liable or responsible therefor other than as provided in Section 5(c).

        (ii)   As a condition of being a Participant in the Plan, each
Participant must sign a waiver releasing the Company and its Affiliates, the
Committee, officers of the Company or its Affiliates (the "Officers") and the
Board from any claims and liabilities regarding the matters to which the
Participant has assumed the risk as set forth in this Section. Payments (in any
form) to any Participant or Beneficiary in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims for
compensation deferred and relating to the Deferral Account to which the payments
relate against the Company or any Affiliate or the Committee, and the Committee
may require such Participant or Beneficiary, as a condition to such payments, to
execute a waiver, receipt and release to such effect.

8

--------------------------------------------------------------------------------




        (iii)  As a condition of being a Participant in the Plan, each
Participant must sign a waiver releasing the Trustee and each of its Affiliates
(each, a "Released Party") against any and all loss, claims, liability and
expenses imposed on or incurred by any Released Party as a result of any acts
taken or any failure to act by the Trustee, where such act or failure to act is
in accordance with the directions from the Committee or any designee of the
Committee.

        (iv)  Each Participant agrees to pay any taxes, penalties and interest
such Participant or Beneficiary may incur in connection with his or her
participation in this Plan, and further agrees to indemnify the Company and its
Affiliates, the Committee, Officers and the Board for such taxes, penalties and
interest the Participant or Participant's Beneficiary incurs and fails to pay
and for which the Company is made liable by the appropriate tax authority.

        (c)   Unfunded Status of Awards, Creation of Trusts. The Plan is
intended to constitute an unfunded plan for deferred compensation and each
Participant shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company.

        (d)   Participant Rights. No provision of the Plan or transaction
hereunder shall confer upon any Participant any right or impose upon any
Participant any obligation to be employed by the Company or an Affiliate, or to
interfere in any way with the right of the Company or an Affiliate to increase
or decrease the amount of any compensation payable to such Participant. Subject
to the limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

        (e)   Tax Withholding. The Company shall have the right to deduct from
amounts otherwise credited to or paid from a Deferral Account any sums that
federal, state, local or foreign tax law requires to be withheld.

        (f)    Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws to the extent not pre-empted by federal law.

        (g)   Limitation. A Participant and the Participant's Beneficiary shall
assume all risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and neither the Company nor
the Committee shall be liable or responsible therefor.

        (h)   Construction. The captions and numbers preceding the sections of
the Plan are included solely as a matter of convenience of reference and are not
to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan. Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.

        (i)    Severability. In the event that any provision of the Plan shall
be declared illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining provisions of the Plan but shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein.

        (j)    Status. The establishment and maintenance of, or allocations and
credits to, the Deferral Account of any Participant shall not vest in any
Participant any right, title or interest in or to any Plan or Company assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
any Trust.

        (k)   Spouse's Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse's will, nor shall such interest
pass under the laws of intestate succession.

9

--------------------------------------------------------------------------------




        (l)    Successors. The provisions of the Plan shall bind the Company and
its successors.

        9.    Claims Procedures.    

        (a)   Presentation of Claim. Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a "Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

        (b)   Notification of Decision. The Committee shall consider a
Claimant's claim within ten (10) days of receipt of the claim and shall notify
the Claimant in writing:

        (i)    that the Claimant's requested determination has been made, and
that the claim has been allowed in full; or

        (ii)   that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant's requested determination, and such notice must set
forth in a manner reasonably believed to be understood by the Claimant:

        (A)  a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

        (B)  an explanation of the claim review procedure set forth below.

        (c)   Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee that a claim has been denied in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. Thereafter,
but not later than thirty (30) days after the review procedure begins, the
Claimant (or the Claimant's duly authorized representative):

        (i)    may review pertinent documents;

        (ii)   will be provided specific reference(s) to the pertinent Plan
provisions upon which the decision was based; and

        (iii)  will be informed of such other matters as the Committee deems
relevant.

        (d)   Legal Action. A Claimant's compliance with the foregoing
provisions of this Article 9 is a mandatory prerequisite to a Claimant's right
to commence any legal action with respect to any claim for benefits under this
Plan.

        10.    Effective Date.    

        Upon receipt of the written consent of each Participant for whom the
Company has established a Deferral Account pursuant to Section 4(b) of the Plan
prior to its amendment and restatement as provided herein, the Plan shall be
effective as herein amended and restated as of the Plan Effective Date.

H. Craig Clark


/s/  H. CRAIG CLARK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
Forest Oil Corporation
 
 
 
 

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

